THE MERGER FUND® October 14, 2008 Dear Fellow Shareholder: In a quarter when most equity funds sank deeper into the red, The Merger Fund® managed to show a solid profit.For the three months ended September 30, the Fund’s NAV rose from $14.54 to $14.79, a gain of 1.7%.By way of comparison, the S&P 500 fell 9.0%, while the average equity-oriented mutual fund was down 10.2%. Faced with one of the most turbulent periods in U.S. financial history, our portfolio-management team placed even greater emphasis on managing risk.Not only did we want to preserve capital–always one of our principal investment objectives–but we also wantedto maintain sufficient buying power to allow us to add to the Fund’s arbitrage holdings when presented with compelling opportunities created by the market turmoil.Our risk-management efforts included taking advantage of higher stock prices earlier in the quarter to eliminate several holdover positions from previously failed deals.We also became increasingly selective in our purchases, especially with respect to “pre-deal” situations.For the most part, our third-quarter investments were limited to fully funded strategic acquisitions involving highly motivated buyers.And we continued to employ both deal-specific and portfolio-level hedges to control risk and even out our returns. Despite chaotic conditions in the financial markets, none of our deals that were subject to definitive merger agreements were called off or renegotiated during the September quarter.However, our performance was affected by the decision of one would-be acquirer to drop its hostile offer in the face of continued opposition from the target company’s management.Also, arbitrage spreads on a number of other deals in the Fund’s portfolio widened significantly owing to general investor skittishness and indiscriminate selling by over-leveraged hedge funds.Even with these headwinds, 23 of our holdings showed meaningful gains in the July-September period, almost double the number–12–that posted material losses.Although the 1.7% increase in the Fund’s NAV last quarter still left us down 4.3% for the fiscal year ended September 30 and down 1.5% for the first nine months of 2008, we are encouraged by the way we finished the period and by the upside potential currently embedded in the Fund’s portfolio. Toxic Chemistry (Part II) In last quarter’s letter we wrote about the attempt by Hexion Specialty Chemicals, a unit of Apollo Management, to get out of its July 2007 agreement to acquire industry-rival Huntsman Corp. for $28 a share, or $6.5 billion.This transaction had been negotiated during the waning days of the private-equity boom, when banks were still willing to provide large amounts of low-cost funding for highly leveraged deals.As discussed previously, Hexion, having come down with a bad case of buyer’s remorse, claimed in June of this year that it was no longer required to complete the acquisition because Huntsman’s business had experienced a “material adverse change,” or MAC.Hexion also claimed that the combined company would be so overloaded with debt as to be insolvent, an outcome that would violate one of the conditions that banks routinely put in their financing agreements. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit
